DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to the Application filed September 16, 2019.  Claims 1-8 are pending.  
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 2:  The recitation of “forming a non-conductive circuit…is electrically connected to the second conductive circuit” renders scope and meaning of claim 2 being indefinite, since it is arbitrary to have both “…non-conductive…” and “…electrically connected…”

(Dependent claims are rejected as depending on rejected base claim)

Specification Objection
The disclosure is objected to because of the following informalities:  
** Specification discloses, at Page 10, lines 4-16 and at Page 11, lines 10-13, that the “non-conductive line 360” and “is electrically connected to the second conductive circuit 350”. 
However, it cannot be having both “non-conductive” and “electrically connected”.
Appropriate correction is required.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 1 is rejected under 35 U.S.C. 102(a)(1), as being anticipated by Sekimoto 2010/0236698) with Wang (2018/0068977) as an evident reference.
Re-claim 1, Sekimoto teaches (at Fig 1, 2A-2B,5-7G; paragraphs 45-78) a method of manufacturing a semiconductor unit, comprising: providing a substrate 50 (Fig 2A(a), para 46) including a first conductive circuit 52b,53,54; disposing a first electronic component 57 (Fig 2A(a) on a side of the substrate; forming a first plastic seal layer 60 (Figs 2A-2B, paragraphs 47 and 51-54 for the thermosetting epoxy resin seal layer 60, where an epoxy resin is a plastic material, as evidently disclosed by Wang at paragraph 89 that the plastic material includes the epoxy resin for the plastic seal layer 403 in Figure 10 at para 84-92 of Wang and the plastic seal layer 107 in Figures 1 at paragraph 43 of Wang) covering the substrate and the first electronic component; setting up a plurality of grooves 61 (Fig 2A(c), para 53) in the first plastic seal layer, wherein the groove exposes at least a portion of the first conductive circuit 52b of the substrate; and filling conductive material 62 (Fig 2B(a), para 55) in each of the grooves by vacuum printing (para 55) so as to form a second conductive circuit 62 electrically connected to the first conductive circuit 52b of the substrate in the first plastic seal layer 60. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1), as being anticipated by Lin (2019/0378817) with Wang (2018/0068977) as an evident reference.
Re-claim 1, Lin teaches (at Figs 2A-2I; paragraph 32-38; Fig 1A-1C; para 15-30) a method of manufacturing a semiconductor unit, comprising: providing a substrate 100 including a first conductive circuit (para 32,16); disposing a first electronic component 600 (Fig 2A, para 32; Fig 1A-1B, para 15-17,28) on a side of the substrate; forming a first plastic seal layer 200 (para 18,33, Figs 2B,1A-1B; paragraph 33 for epoxy resin seal layer 200, where an epoxy resin is a plastic material, as evidently disclosed by Wang at paragraph 89 that the plastic material includes the epoxy resin for the plastic seal layer 403 in Figure 10 at para 84-92 of Wang and . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto 2010/0236698) and Wang (20180068977) as evidence, taken with Roozeboom (2011/0210452).
Sekimoto and Wang already teach the method of manufacturing a semiconductor unit, as applied to claim 1 above and fully repeated herein; wherein Re-claim 2, Sekimoto already teaches wherein after the conductive material 62 is filled in each of the grooves by vacuum printing (para 55) to form the second conductive circuit electrically connected to the first conductive circuit of the substrate in the first plastic seal layer, and further forming a non-conductive circuit  81 (Figs 1, 2B(d); para 48,58) on the side of the second conductive circuit 62 facing away from the substrate, wherein the non-conductive circuit 81 is electrically connected to the second conductive circuit 62. 
Re-claim 2, Sekimoto already teaches forming the non-conductive circuit 81, but just lacks forming the non-conductive circuit by vacuum printing

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of Sekimoto by forming the non-conductive circuit by the vacuum printing, as taught by Roozeboom.  This is because of the desirability to employ the same vacuum printing process to form both of the non-conductive circuit and the second conductive layer, thereby simplify the processing and lower the production cost.
 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto 2010/0236698) and Wang (20180068977) as evidence, taken with Mori (8,004,074) and Chew (2018/0068989). 
Sekimoto and Wang already teach the method of manufacturing a semiconductor unit, as applied to claim 1 above and fully repeated herein; Re-claim 3, Sekimoto already teaches 
 wherein after the conductive material 62 is filled in each of the grooves by vacuum printing (para 55) to form the second conductive circuit electrically connected to the first conductive circuit of the substrate in the first plastic seal layer, and further comprises disposing at least one second electronic component (Fig 5,7G; para 64-66; Figs 1-2B, upper components) on the side of the first plastic seal layer 10,60  and the second conductive circuit 12,62 facing away from the substrate, wherein the second electronic component is electrically connected to at least part of the second conductive circuit 12,62 for operation; and Re-claim  4, Sekimoto already teaches disposing a first electronic component 57 (Fig 2A(a) on a side of the substrate and forming a first plastic seal layer 60 (Figs 2A-2B, paragraphs 47 and 51-54 for the thermosetting epoxy resin seal layer 60 as plastic material).
However, Mori teaches (at Figs 13J-13L) after forming the conductive material 24 and the first plastic seal layer 14, grinding the first plastic seal layer 14 and the second conductive circuit 24 away from the side of the substrate to a set position in order to form a planar structure.  Chew teaches (at Figs 1c, paragraph 19; Figs 1f-1g; para 21,23)  after forming the conductive material 117 and the first plastic seal layer 124 (para 22), grinding the first plastic seal layer 124 and the second conductive circuit 117 away from the side of the substrate to a set position in order to form the vias 117 having a planar structure, wherein after the first electronic component 106 (para 16) is disposed on a side of the substrate and before the first plastic seal layer 124 (para 22) is formed, the method further comprises: disposing at least one third electronic component 104 (para 15-16) on the same side of the first electronic component on the substrate 102 (Fig 1a-1g), wherein the first plastic seal layer 124 (para 22) covers the third electronic component 104 (Figs 1g,1f), and a distance between the set position and the first electronic component 106 and/or the third electronic component 104 is greater than a predetermined distance (Figs 1d,1f-1g).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of Sekimoto by grinding the first plastic seal layer and the second conductive circuit away from the side of the substrate to a set position, as taught by Mori and Chew, and disposing and covering the third electronic component on the same side of the first electronic component with the first plastic seal layer, wherein and a distance between the set position and the first electronic component and/or the third electronic component is greater than a predetermined distance, as taught by Chew. This is because of the desirability to form a planar structure and to expose the second conductive layer for subsequent electrical connection to an upper conductive layer.  This is also because of the desirability to form a multiple electronic package having a plurality of electronic components for high-speed processing data.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto 2010/0236698) and Wang (20180068977) as evidence, taken with Mori (8,004,074) and Chew .
The relied reference including Sekimoto, Wang, Mori and Chew already teach the method of manufacturing a semiconductor unit, as applied to claims 1,3 above and fully repeated herein; Re-claim 5, wherein Chew already teaches wherein the first electronic component 106 (para 16) is disposed on a side of the substrate and at least one third electronic component 104 (para 15-16) is disposed adjacent to the first electronic component on the substrate 102 (Fig 1a-1g), wherein the first plastic seal layer 124 (para 22) covers the third electronic component 104 (Figs 1g,1f)  and the first electronic component 106; and wherein Sekimoto teaches disposing a first electronic component 57 (Fig 2A(a) on a side of the substrate and filling the groove with the conductive material 62 by vacuum printing (para 55).
Re-claim 5, the relied references including Chew and Sekimoto already teach the semiconductor unit comprising the first electronic component and the third electronic component disposed on the side of the substrate and grooves filled the conductive material by vacuum printing.
Re-claim 5, the relied reference thus lack the groove including a first groove and a second groove located between the first electronic component and a side of the third electronic component, the second groove and in communication with the first groove and filled with the conductive material. 	However,  Lin teaches (at Figs 2A-2I; paragraph 32-38) manufacturing the semiconductor unit, wherein the at least a portion of the groove includes a first groove (Fig 2C, para 34) between the first electronic component 600 (Fig 2A, para 32) and the third electronic component 800 (Fig 2A, para 32), and a second groove (Fig 2C, para 34) located between the first electronic component 600 (Fig 2A, para 32) and a side of the third electronic component 800 (Fig 2A, para 32) facing away from the substrate 100 and in communication with the first groove (Fig 2A), and the first groove and the second groove fill the conductive material (CM) by vacuum printing (Figs 2D-2E; para 35).  Chen teach (at Figs 8D-8E, col 11, line 31 to col 13) the groove including the first groove (Fig 8D, col 12, lines 18-57) between the first electronic component (die EC,DU1; Fig 8D, col 12, lines 18-36) and the third electronic component (DU2; Fig 8D) and a second groove (710a, Fig 8D, col 12, lines 18-36) located between the first electronic component DU1 and a side of the third electronic component DU2 facing away from 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the   semiconductor unit comprising the first electronic component and the third electronic component disposed on the side of the substrate and grooves filled the conductive material by vacuum printing of  the references including Sekimoto and Chew by employing the groove including a first groove and a second groove located between the first electronic component and a side of the third electronic component, the second groove and in communication with the first groove and filled with the conductive material by vacuum printing, as taught by Lin, Chen and Sekimoto.  This is because of the desirability to increase dimension and width of the top surface of the conductive layer so as to facilitate subsequent connection to upper conductive layer, thereby improving the device manufacturing.
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto 2010/0236698) and Wang (20180068977) as evidence, taken with Mori (8,004,074) and Chew (2018/0068989), Lin (2019/0378817) and Chen (9,368,475), as applied to claim 5 above, and further of Kasai (2018/0240760).
The relied reference including Sekimoto, Wang, Mori, Chew, Lin and Chen already teach the method of manufacturing a semiconductor unit, as applied to claims 1,3 above and fully repeated herein.
Re-claim 6, as applied previously, the relied references already teaches the first groove and the second groove in connection and filled with the conductive material, but lacks having a rounded structure where the first and second grooved are connected.
 	However, Kasai teaches (at paragraph 307,128,125-129,119-124,95; Figs 10,9) forming the conductive material 63 into the grooves, wherein the conductive layer 63 has a rounded structure and is formed where the first groove and the second groove are connected (Figs 9-10).  Lin teaches (at Figs 1A,1B and 1C, para 25; Figs 2C-2E, para 34-35) the conductive material 400 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the   semiconductor unit of the relied references including Sekimoto, Wang, Mori, Chew, Lin and Chen by forming the conductive material to have the rounded structure where the first groove and the second groove are connected, as taught by Kasai and Lin.  This is because of the desirability to improve electrical connection reliability and to form the conductive structure without producing void.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto 2010/0236698) and Wang (2018/0068977) as evidence, taken with Dotta (2004/0212086) and Shah (2011/0248184).
Sekimoto and Wang already teach the method of manufacturing a semiconductor unit, as applied to claim 1 above and fully repeated herein. 
Re-claim 7, Sekimoto already teaches vacuum printing to fill the conductive materials into the grooves, but lacks repeatedly filling the conductive materials, repeatedly vacuuming and vacuum breaking process. 
However, Dotta teaches (at paragraph 94-96,1146-155; Figs 6-7) vacuum printing to fill the conductive materials into the grooves, wherein the vacuum printing includes repeatedly filling the conductive material in each of the grooves (at certain air pressure), repeatedly vacuuming (by increasing air pressure more than the certain air pressure), and vacuum breaking process between each vacuum printing to fill the conductive material at certain air pressure.  Shah teaches (at paragraphs 69-70; Figs 1,2,5) vacuum printing to fill the conductive materials (para 66-67) into the grooves 18, wherein the vacuum printing includes repeatedly the steps 42-48 (para 70; Fig 5 for steps 42-48 and 50 including vacuum, where vacuum break process is during the steps of firing of the substrate and checking via) in filling the conductive material in each of the grooves 18, repeatedly vacuuming, and vacuum breaking process between each vacuum printing to fill the conductive material.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the .
 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto 2010/0236698) and Wang (20180068977), as evidence, and further of  Hsu (8,435,424) and Co (9,508,689).
Sekimoto and Wang already teach the method of manufacturing a semiconductor unit, as applied to claim 1 above and fully repeated herein. 
Re-claim 8: Sekimoto already teaches filling the conductive material in each of the grooves by vacuum printing, but lacks detailing the conductive material having a thixotropic index greater than 4.5 and a viscosity of greater than 105000 cpa.s.
However, Hsu teaches (at col 7, lines 29-34; and column 3, lines 15-25) filling the conductive material in the grooves, wherein the conductive material has a thixotropic index of  6.0 and the viscosity of greater than 30000 cps.  Co teaches (at column 6, lines 1-10; col 9, lines 20-28) filling the conductive material, wherein the conductive material has a thixotropic index of  6.5 or greater and the viscosity of greater than 30000 cps.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor unit of Sekimoto by employing and selecting the conductive material having the thixotropic index of about 6.0, which is greater than 4.5 as claimed, and the viscosity of about 30000 cps, which is greater than 10500 cpa.s as claimed, as taught by Hsu and Co, which is within the range of applicant's claims, because of the desirability to facilitate the printing process and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822